 



EXHIBIT 10.3
FIRST AMENDMENT TO GUARANTY AGREEMENT
     THIS FIRST AMENDMENT TO GUARANTY AGREEMENT (this “First Amendment”), dated
as of November 15, 2005, is entered into among HELEN OF TROY LIMITED, a Bermuda
company, HELEN OF TROY LIMITED, a Barbados corporation, HOT NEVADA, INC., a
Nevada corporation, HELEN OF TROY NEVADA CORPORATION, a Nevada corporation,
HELEN OF TROY TEXAS CORPORATION, a Texas corporation, IDELLE LABS LTD., a Texas
limited partnership, and OXO INTERNATIONAL LTD., a Texas limited partnership
(the “Guarantors”), and BANK OF AMERICA, N.A., as Guarantied Party (the
“Guarantied Party”).
BACKGROUND

A.   The Guarantors and the Guarantied Party are parties to that certain
Guaranty Agreement, dated as of August 1, 2005 (the “Guaranty Agreement”). The
terms defined in the Guaranty Agreement and not otherwise defined herein shall
be used herein as defined in the Guaranty Agreement.   B.   The parties to the
Guaranty Agreement desire to make certain amendments to the Guaranty Agreement.
  C.   The Guarantied Party hereby agrees to amend the Guaranty Agreement,
subject to the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the Guarantors
and the Guarantied Party covenant and agree as follows:
1. AMENDMENTS.

  (a)   The definition of “Capital Expenditures” set forth in Section 1.01 of
the Guarantee Agreement is hereby amended to read as follows:         “Capital
Expenditures” means, with respect to any Person for any period, the sum of the
aggregate of any expenditures by such Person during such period for an asset
which is properly classifiable in relevant financial statements of such Person
as property, equipment or improvement, fixed assets or a similar type of
tangible capital asset in accordance with GAAP; provided, however, the aggregate
amount of Capital Expenditures during any period shall be reduced by the cash
proceeds received by such Person from the Disposition of such assets during such
period, and, provided, further, however, (a) Capital Expenditures incurred in
connection with an Acquisition will not be considered Capital Expenditures for
purposes of this Agreement and (b) Capital Expenditures during any period shall
be reduced by $16,000,000 as a result of the warehouse of the Borrower located
in Mississippi and offered for sale until the earlier of (i) the sale of such
warehouse and (ii) May 30, 2006.     (b)   Section 8(k)(3) of the Guarantee
Agreement is hereby amended to read as follows:

  (c)   Leverage Ratio. Permit the Leverage Ratio at any time during any period
of four fiscal quarters of Limited set forth below to be greater than the ratio
set forth opposite such period:

      Four Fiscal Quarters Ending:    
November 30, 2005
  4.00 to 1.00
Each fiscal quarter thereafter
  3.50 to 1.00

  (c)   Exhibit E, Compliance Certificate, is hereby amended to be in the form
of Exhibit A to this First Amendment.

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, each of the Guarantors represents and warrants that, as of
the date hereof:

  (a)   the representations and warranties contained in the Guarantee Agreement
and the other Loan Documents are true and correct on and as of the date hereof
as made on and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct on such earlier date;

 



--------------------------------------------------------------------------------



 



  (b)   no event has occurred and is continuing which constitutes a Default or
an Event of Default;     (c)   (i) each Guarantor has full power and authority
to execute and deliver this First Amendment, (ii) Limited has full power and
authority to execute and deliver this First Amendment, (iii) this First
Amendment has been duly executed and delivered by the Guarantors, and (iv) this
First Amendment and the Guarantee Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower and Limited, as the case
may be, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and except as rights to indemnity may be limited
by federal or state securities laws;     (d)   neither the execution, delivery
and performance of this First Amendment or the Guarantee Agreement, as amended
hereby, nor the consummation of any transactions contemplated herein or therein,
will conflict with any Law or Organization Documents of the Borrower or Limited,
or any indenture, agreement or other instrument to which the Borrower or Limited
or any of their respective property is subject; and     (e)   no authorization,
approval, consent, or other action by, notice to, or filing with, any
Governmental Authority or other Person not previously obtained is required for
(i) the execution, delivery or performance by the Guarantors of this First
Amendment or (ii) the acknowledgment by each Borrower of this First Amendment.

3. CONDITIONS TO EFFECTIVENESS. This First Amendment shall be effective upon
satisfaction or completion of the following:

  (a)   the Administrative Agent shall have received counterparts of this First
Amendment executed by each of the Guarantors and acknowledged by the Borrower;
and     (b)   the Guarantied Party shall have received, in form and substance
satisfactory to the Guarantied Party and its counsel, such other documents,
certificates and instruments as the Guarantied Party shall reasonably require.

4. REFERENCE TO THE GUARANTEE AGREEMENT.

  (a)   Upon the effectiveness of this First Amendment, each reference in the
Guarantee Agreement to “this Agreement”, “hereunder”, or words of like import
shall mean and be a reference to the Guarantee Agreement, as affected and
amended hereby.     (b)   The Guarantee Agreement, as amended by the amendments
referred to above, shall remain in full force and effect and is hereby ratified
and confirmed.

5. COSTS, EXPENSES AND TAXES. The Guarantors agree to pay on demand all
reasonable costs and expenses of the Guarantied Party in connection with the
preparation, reproduction, execution and delivery of this First Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Guarantied Party
with respect thereto).
6. BORROWER’S ACKNOWLEDGMENT. By signing below, the Borrower (a) acknowledges,
consents and agrees to the execution, delivery and performance by the Guarantors
of this First Amendment, (b) acknowledges and agrees that its obligations in
respect of its Loan Agreement (i) are not released, diminished, waived,
modified, impaired or affected in any manner by this First Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under its Loan Agreement, and (d) acknowledges and agrees that it has no claims
or offsets against, or defenses or counterclaims to, its Loan Agreement.
7. EXECUTION IN COUNTERPARTS. This First Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this First Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Guarantied Party (or its counsel) by facsimile machine, telecopier or electronic
mail is to be treated as an original. The signature of such Person thereon, for
purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.
8. GOVERNING LAW; BINDING EFFECT. This First Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



9. HEADINGS. Section headings in this First Amendment are included herein for
convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.
10. ENTIRE AGREEMENT. THE GUARANTY AGREEMENT, AS AMENDED BY THIS FIRST
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
     IN WITNESS WHEREOF, this Second Amendment is executed as of the date first
set forth above.

              HELEN OF TROY LIMITED, a Bermuda corporation
 
       
 
  By:   /s/ Gerald J. Rubin
 
       
 
      Gerald J. Rubin
 
      Chairman, Chief Executive Officer and
 
      President
 
            HELEN OF TROY LIMITED, a Barbados corporation
 
       
 
  By:   /s/ Gerald J. Rubin
 
       
 
      Gerald J. Rubin
 
      Chairman, Chief Executive Officer and
 
      President
 
            HOT NEVADA, INC., a Nevada corporation
 
       
 
  By:   /s/ Gary B. Abromovitz
 
       
 
      Gary B. Abromovitz
 
      President
 
            HELEN OF TROY NEVADA CORPORATION,     a Nevada corporation
 
       
 
  By:   /s/ Gerald J. Rubin
 
       
 
      Gerald J. Rubin
 
      Chairman, Chief Executive Officer and
 
      President
 
            HELEN OF TROY TEXAS CORPORATION,     a Texas corporation
 
       
 
  By:   /s/ Gerald J. Rubin
 
       
 
      Gerald J. Rubin
 
      Chairman, Chief Executive Officer and
 
      President
 
            IDELLE LABS LTD., a Texas limited partnership
 
       
 
  By:   HELEN OF TROY NEVADA CORPORATION,
 
      a Nevada corporation, General Partner
 
       
 
  By:   /s/ Gerald J. Rubin
 
       
 
      Gerald J. Rubin
 
      Chairman, Chief Executive Officer and
 
      President

 



--------------------------------------------------------------------------------



 



              OXO INTERNATIONAL LTD., a Texas limited partnership
 
       
 
  By:   HELEN OF TROY NEVADA CORPORATION,
 
      a Nevada corporation, General Partner
 
       
 
  By:   /s/ Gerald J. Rubin
 
       
 
      Gerald J. Rubin
 
      Chairman, Chief Executive Officer and
 
      President
 
            BANK OF AMERICA, N.A., as Guarantied Party
 
       
 
  By:   /s/ Gary Mingle
 
       
 
      Gary Mingle
 
      Senior Vice President

 